Citation Nr: 1439186	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-09 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium, claimed as due to VA treatment of a decubitus ulcer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing conducted by the undersigned at his local RO in July 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In August 2005, the Veteran submitted a claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  He has claimed that he was treated for a decubitus ulcer in April 2005 at a VA medical facility and, as a result of lax sterile procedures, he incurred osteomyelitis of the left ischium.  

The evidence of record demonstrates that the Veteran presented to a VA emergency room on March 30, 2005 and was found to have a decubitus ulcer of the left ischium.  The Veteran was subsequently admitted to a VA hospital where it was determined that treatment should consist of debridement and a biopsy.  This was performed on April 5, 2005.  Subsequently, the Veteran developed osteomyelitis of the left ischium.  

In support of the claim, VA arranged to have a VA examination conducted in August 2012 to determine if the Veteran's osteomyelitis was the result of VA treatment and, specifically, if it was caused by lax sterile procedures.  The examiner reviewed the evidence in the claims file and noted that he could not find any evidence to support the Veteran's contention that lax sterility caused him to contract bacteria in his pre-existing decubital ulcer and then subsequently develop osteomyelitis.  The rationale provided was that the Veteran developed a scabbing of a pre-existing left ischial decubitus ulcer after sitting for several hours on a riding lawn mower approximately one week prior to hospitalization in March 2005.  The Veteran had a long standing left ischial decubitus ulcer (with a history of previous surgery for the same).  He presented to the Tampa VA emergency room for treatment of his infected left ischial decubital ulcer in March 2005.  At the time of the presentation, the wound was described as a left ischium pressure ulcer with tunneling.  The surrounding tissue was boggy and oozing was undermining the tunneling.  An April 1, 2005 bone scan was referenced as being abnormal showing acute osteomyelitis of the left ischium.  The examiner observed that the positive bone scan just two days after admission and the initial description of the infected decubital ulcer upon admission confirm that the osteomyelitis was very likely already present at the time of admission.  The examiner concluded by writing that, given the presentation and description when the Veteran arrived in the emergency room for treatment and then admission to the hospital, the infection and osteomyelitis were almost certainly present prior to the Veteran's presenting to the hospital.  The examiner again reaffirmed that there was no evidence of laxity of sterile procedures found by the examiner during his review.  

The report of the August 2012 VA examination addresses the question of whether the Veteran has osteomyelitis of the left ischium which was caused by VA treatment.  It appears that the osteomyelitis pre-existed the VA treatment in question.  The examination report is deficient, however, in that it did not address whether the osteomyelitis which was opined to have pre-existed the VA treatment in April 2005 was aggravated by VA medical treatment or the failure to diagnose and treat the disorder in a timely manner.  The Board finds that a remand is required to obtain this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO or the AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  Regardless of the Veteran's response, obtain all outstanding VA records of pertinent medical treatment.  

2.  After the above has been completed to the extent possible, return the claims file to the examiner who conducted the August 2012 VA examination and request that he prepare an addendum to the examination report which addresses the following:

a) If it is determined that the osteomyelitis pre-existed the Veteran's presentation at the VA facility in March 2005, is it at least as likely as not that the pre-existing osteomyelitis was aggravated (permanently increased in severity beyond the natural progress of the disorder)  by any action due to VA hospital care, medical or surgical treatment and the proximate cause of the aggravation was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or an event not reasonably foreseeable.  The examiner should address the Veteran's allegations that VA failed to use proper sterile technique.  

b)  If it is determined that the osteomyelitis pre-existed the Veteran's presentation at the VA facility in March 2005, is it as likely as not that the pre-existing osteomyelitis was aggravated (permanently increased in severity beyond the natural progress of the disorder)  by the failure of VA to detect and treat the osteomyelitis in a timely fashion.  If there was a failure to timely diagnose the disorder was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA involved?  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion cannot be answered without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

If the examiner who conducted the August 2012 VA examination is not available, arrange to have the above requested opinions answered by a suitably qualified health care professional.  If this health care professional determines that an answer or answers cannot be provided without another examination of the Veteran, this should be scheduled.  

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for osteomyelitis of the left ischium, claimed as due to VA treatment of a decubitus ulcer, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



